The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/14/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the recitation in claims 1 and 12 that “light from each of the plurality of guidance lights is directed outwards from the receiving hopper in order to be directly visible to the driver of the supply truck” and the recitation in claim 13 that such light “is directed horizontally outwards from the receiving hopper”, as well as the corresponding subject matter added to par. [0051] of the written specification. Nowhere in the written description are such features even remotely hinted at. Despite this, applicant asserts that Figs. 5 and 6 as originally presented provide adequate support for such features. This is not persuasive. First, Fig. 5 clearly does not provide support for these features, and actually appears to directly contradict any such teaching, as it shows the light pattern projected only on the ground, and not projected outwards. As for Fig. 6, applicant asserts that the horizontal line labeled 90R in the figure allegedly was intended to portray a horizontal beam or “wall” of light directed outwards and directly visible to the driver of the supply truck. However, the original specification gives no detailed explanation of what Fig. 6 actually shows. The reference numeral 90R is identified as a light pattern projected on the roadway. The written specification repeatedly and unequivocally states that the light pattern is projected downward on the roadway. Nowhere is any indication given that the light is intended to be directed outward so as to be directly visible to a supply truck driver. As noted above, Fig. 5 clearly does not show the light directed outwardly, but only downwardly so as to be projected on the road. Further, even if Fig. 6 was somehow interpreted as intending to show the light projecting outwardly (which it is not), no explanation is given as to how the guidance lights would actually work to produce such a pattern, as the specification only teaches that the lights are intended to project onto the road surface. Further still, nowhere in the original disclosure is the spatial relationship between the supply truck and the guidance lights shown or described. The hopper on which the lights are mounted appears to be very close to the ground, much lower than a driver seated in a large truck would presumably be. Thus, it is not evident that the lights would necessarily be directly visible to a supply truck driver even if they did project outwardly.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “light from each of the … guidance lights … directed outwards … to be directly visible to the driver of the supply truck” (claims 1 and 12) and the “light … directed horizontally” (claim 13) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above in par. 2, the recitation in claims 1 and 12 that “light from each of the plurality of guidance lights is directed outwards from the receiving hopper in order to be directly visible to the driver of the supply truck” and in claim 13 that such light “is directed horizontally outwards from the receiving hopper” are considered new matter. As the examiner’s position has been fully explained in that paragraph, no further explanation is deemed necessary.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 13, the recitation “the operator” lacks antecedent basis.
Claim 14, lines 1-2, the recitation “is diffuse diverges” is unclear.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 2019/0119865, or equivalent US 10,745,867 or WO 2017/121717, all previously cited) in view of Hallman (US 2,432,754).
Weber shows an asphalt receiving vehicle 1 comprising:
(a) a receiving hopper 2 that is adapted to receive a load of asphalt paving material from a supply truck 34 (Fig. 15 and par. [0084]);
(b) a conveyor (material feeding unit 8; par. [0056]) that is associated with the receiving hopper and is adapted to convey the asphalt paving material received from the supply truck out of the receiving hopper; and
(c) a plurality of guidance lights 9 that are mounted so as to illuminate the roadway adjacent to the receiving hopper to provide a landing pattern 10 to assist a driver of the supply truck to properly maneuver the supply truck as the supply truck is backed into position adjacent the receiving hopper (pars. [0057], [0084]).
Weber further discloses that the guidance lights are directed downward to strike the roadway extending away from the receiving hopper such that a reflection of the light striking the roadway is visible to the driver of the supply truck on the roadway in order to assist the driver to properly maneuver the supply truck as the supply truck is backed into position adjacent the receiving hopper (Fig. 15).
However, Weber does not show (to whatever extent the limitation may be given patentable weight in view of the rejection under 35 U.S.C. 112(a) set forth above in par. 2) that light from each of the plurality of guidance lights is directed outwards from the receiving hopper in order to be directly visible to the driver of the supply truck and simultaneously directed downwards to strike the roadway extending away from the receiving hopper such that a reflection of the light striking the roadway is visible to the driver of the supply truck on the roadway in order to further assist the driver to properly maneuver the supply truck as the supply truck is backed into position adjacent the receiving hopper (emphasis added to indicate only that portion of the limitation which is not disclosed by Weber).
Hallman shows a guidance light on a vehicle that produces a light pattern that is simultaneously directed outward and downward to be directly visible to an observer external to the vehicle as well as illuminating the ground surface adjacent the vehicle (col. 1:1-8 and col. 4:13-25).
It would have been obvious for one of ordinary skill in the art before the claimed invention was effectively filed to have modified the apparatus of Weber by configuring the guidance lights to simultaneously be directed outward and downward in order to be directly visible to the driver of the supply truck as well as to strike the roadway extending away from the receiving hopper such that a reflection of the light striking the roadway was visible to the driver of the supply truck, as suggested by Hallman, to provide more effective guidance to the supply truck driver than either type of light pattern alone would give.
Re claim 6, Weber further discloses a controller (control panel; pars. [0023], [0029]) to which the plurality of guidance lights are operatively connected.
Re claim 12, the modified apparatus of Weber would obviously be used to perform the method steps as claimed.
Re claim 13, to have configured the light that is directly visible to the supply truck driver so as to be directed horizontally outwards would have been an obvious design expediency to increase the effective range of visibility thereof.
Re claims 14 and 15, Hallman teaches that the light pattern diverges as the light propagates away from the guidance light. As such, it would have been an obvious further expediency to have included this feature in the apparatus of Weber when modified in the manner above.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al in view of Hallman, as applied to claim 1 above, and further in view of Masamichi et al (JP 2009-235878, previously cited).
Weber shows that the receiving hopper comprises a right sidewall and a left sidewall that define a width of the receiving hopper, and the plurality of guidance lights comprises a right guidance light that is mounted in the vicinity of the right sidewall, and a left guidance light that is mounted in the vicinity of the left sidewall, but the right and left guidance lights are not mounted directly on the respective right and left sidewalls.
However, Weber does indicate that the lights may be mounted on various places on the vehicle as desired as long as they do not interfere with moving parts of the vehicle (pars. [0015], [0016]).
Masamichi discloses a material receiving hopper 14, 55, 82 of a vehicle that has indicator lights 26-28, 63-65, 94-95 mounted thereon in such a manner that they avoid moving parts of the vehicle while providing increased visibility to workers. The receiving hopper comprises a right sidewall and a left sidewall that define the width of the receiving hopper, and the lights are mounted on each hopper sidewall (Figs. 5, 12, 19).
It would have been obvious for one of ordinary skill in the art before the claimed invention was effectively filed to have further modified the apparatus of Weber by mounting the right and left guidance lights on the respective right and left sidewalls of the hopper, as taught by Masamichi, as this would simply be one of a finite number of places on the vehicle to mount the lights, and would provide the desired effect of avoiding moving parts of the vehicle while maintaining visibility, especially since Fig. 15 of Weber clearly shows left and right guidance lights adjacent the corresponding left and right sides of the hopper.
Re claim 4, Masamichi shows the right and left guidance lights mounted at or near the top of the corresponding right and left sidewalls of the hopper. Such a feature would obviously be included in the apparatus of Weber when modified in the manner above to provide the desired effects of increased visibility while avoiding moving parts of the vehicle.
Re claim 5, Weber shows the right guidance light 9 directed so as to illuminate the roadway extending away from the receiving hopper to provide a first landing pattern 10 comprising a right illumination guide that is projected on the roadway, and the left guidance light 9 directed so as to illuminate the roadway extending away from the receiving hopper to provide a second landing pattern 10 comprising a left illumination guide that is projected on the roadway (Fig. 15).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al in view of Hallman, as applied to claims 1 and 6 above, and further in view of Okonkwo (US 2002/0158448, previously cited).
As noted above, Weber discloses the controller to include a control panel which inherently would include an activation switch operatively connected to the controller and to the plurality of guidance lights (note par. [0029] which discloses that the operator can manually control the functions of the lights with the control panel), but does not explicitly disclose that the activation switch allows an operator of the asphalt receiving vehicle to turn on the plurality of guidance lights simultaneously.
Okonkwo discloses a vehicle having a control panel (Figs. 6-7) with a button 48 (activation switch) that can be used to simultaneously or individually turn on left and right signal lights of the vehicle (pars. [0037] and [0038]).
It would have been obvious for one of ordinary skill in the art before the claimed invention was effectively filed to have further modified the apparatus of Weber by constructing an activation switch of the control panel so as to allow an operator of the asphalt receiving vehicle to turn on the plurality of guidance lights simultaneously, as taught by Okonkwo, to provide a simple, convenient and compact means of selectively (i.e., simultaneously or individually) turning on the guidance lights.
Re claim 8, as noted above, the control panel of Okonkwo includes a directional switch that allows the operator of the vehicle to operate each of the plurality of signal (guidance) lights individually as directional signals to indicate when the vehicle is making a turn on the roadway. Since such a switch is incorporated into the button 48, this feature would obviously be included in the apparatus of Weber when modified in the manner above.
Re claim 9, since this claim is a combination of the limitations of claims 5-8 (noting that the claim depends directly from claim 1; thus even though it includes the limitations of claim 5 per se it does not include the limitations of claims 3 and 4 from which claim 5 depends) which have been addressed above, no further comments are deemed necessary.
Re claims 10 and 11, the controller of Okonkwo is adapted to cause the activated directional signal, either the right guidance light or the left guidance light, to intermittently blink, and the activation switch and the directional switch are combined in a single switch device (par. [0038]). Again, such features would obviously be included in the apparatus of Weber when modified in the manner above.

Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burgess, Tatara and the two German references show vehicle lights of general relevance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/15/22